228 P.3d 614 (2010)
234 Or. App. 485
Margaret EKREN, as Personal Representative for the Estate of Katherine E. Ischer; and John Mayfield, as Personal Representative for the Estate of Baby Ischer, and as Guardian ad litem for Emma Ischer, Plaintiffs-Appellants,
v.
FARMERS INSURANCE COMPANY OF OREGON, Defendant-Respondent.
080913791; A141141.
Court of Appeals of Oregon.
Argued and Submitted February 18, 2010.
Decided March 24, 2010.
Robert J. Miller, Sr., Beaverton, argued the cause and filed the briefs for appellants.
Thomas M. Christ, Portland, argued the case for respondent. With him on the brief was Cosgrave Vergeer Kester LLP.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Affirmed. Collins v. Farmers Ins. Co., 312 Or. 337, 822 P.2d 1146 (1991).